Citation Nr: 1522117	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  10-17 468	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected residuals of a laceration of the left lower forearm.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected residuals of a laceration of the left lower forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini



INTRODUCTION

The Veteran had active military service from July 1985 to April 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the Veteran's claims folder currently resides with the RO in Atlanta, Georgia.  


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative that a withdrawal of this appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  In January 2015, the Veteran notified his representative that he wished to withdraw his claims on appeal.  In April 2015, the Board received a motion from the Veteran's representative to withdraw the Veteran's appeal pending before the Board.  

The Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


